DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	Terminal disclaimer filed by the applicant has been recorded.

Information Disclosure Statement
Applicant's Information Disclosure Statements, filed on 7/28/2021 have been received, and entered into the record. 
However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case (more than 100 in each IDS, some of them with more than 200 to 1500 pages). It is noted that Current IDS for example filed on 7/28/2021 has more than 500 references  not including other IDS filed on 3/4/2021. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. For example US Patent No. 0666223 filed on 01-15-1901 teaches a refrigerating apparatus and there is no teaching in the reference showing higher speed circuit, lower power circuit and location circuit. Similarly, another example of non-patent literature “Startbucks Cup Magic”, 87 pages has only pictures. Similarly, other references that are either irrelevant for example are Macy’s Believe-o-Magic 102 pages.
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent  If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Grace on July 28, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
storing, in a memory associated with a higher-speed circuit of a mobile device, location support data;
in response to initiation of a location operation, booting [[a]] the higher-speed circuit via a lower-power circuit, and automatically communicating the location support data to a location circuit, the location circuit being separate from the higher-speed circuit and the lower-power circuit; and
determining, by the location circuit, location state data using the location support data and information from a real-time clock.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1 wherein the method is performed on a wearable device.

4.	(Previously Presented) The method of claim 1 further comprising:
receiving, at the higher-speed circuit via a wireless connection, the location support data.

5.	(Previously Presented) The method of claim 4 wherein the location support data comprises satellite almanac binary data associated with location satellites.

6.	(Previously Presented) The method of claim 5 wherein the location support data comprises a previous location of the location satellites.

7.	(Previously Presented) The method of claim 4 wherein the location support data comprises a general location of a mobile device and the method is performed on the mobile device.

8.	(Previously Presented) The method of claim 1 wherein the location circuitry operates in a location circuit lower-power state.


in response to the initiation of the location operation, booting the location circuit to operate in a higher-power state.

10.	(Previously Presented) The method of claim 9 further comprising:
	returning the location circuit to the location circuit lower-power state when the location state data is determined.

11.	(Previously Presented) The method of claim 8 further comprising:
in response to the initiation of the location operation, booting the higher-speed circuit to operate in a higher-power state and storing the location support data in the memory using the higher-speed circuit.

12.	(Previously Presented) The method of claim 1 wherein the location support data is received from a client device.

13.	(Previously Presented) The method of claim 12 wherein the method is performed on a mobile device, and wherein the location support data comprises an indication of the location of the mobile device comprising a two-dimensional location fix.

14.	(Previously Presented) The method of claim 12 wherein the method is performed on a mobile device, and wherein the location support data comprises an indication of the location of the client device and a two-dimensional location fix.

15.	(Previously Presented) The method of claim 1 further comprising:
in response to capturing an image, initiate the location operation

16.	(Previously Presented) The method of claim 15 further comprising:
	associating the location state data with the captured image; and
	communicating the location state data and the captured image to a host device.


	a memory coupled to a higher-speed circuit of the mobile device, the memory configured to store location support data;
	a location circuit configured to generate location state data, wherein the location circuitry is separate from the high-speed circuit;
	a lower-power circuit coupled to the higher-speed circuit and the location circuit, the lower-power circuit configured to:
	in response to initiation of a location operation, booting the higher-speed circuit, and automatically communicating the location support data to the location circuitry, the location circuitry being separate from the higher-speed circuit and the lower-power circuit; and
	initiate generation of the location support data at the location circuitry using the location support data.

18.	(Previously Presented) The mobile device of claim 17, wherein the location support data comprises satellite almanac binary data associated with location satellites.

19.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by a wearable device, cause the wearable device to perform operations comprising:
storing, in a memory associated with a higher-speed circuit of a mobile device, location support data;
in response to initiation of a location operation, booting [[a]] the higher-speed circuit via a lower-power circuit, and automatically communicating the location support data to a location circuit, the location circuit being separate from the higher-speed circuit and the lower-power circuit; and
determining, by the location circuit, location state data using the location support data and information from a real-time clock.

20.	(Currently Amended)	The non-transitory computer readable medium of claim 19 wherein the operations further comprise:

storing the location support data in a memory associated with the higher-speed circuit.

Allowable Subject Matter

Claim 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to systems, methods, devices, computer readable media, and other various embodiments are described for location management processes in wearable electronic devices. Performance of such devices is improved with reduced time to first fix of location operations in conjunction with low-power operations. In one embodiment, low-power circuitry manages high-speed circuitry and location circuitry to provide location assistance data from the high-speed circuitry to the low-power circuitry automatically on initiation of location fix operations as the high-speed circuitry and location circuitry are booted from low-power states. In some embodiments, the high-speed circuitry is returned to a low-power state prior to completion of a location fix and after capture of content associated with initiation of the location fix. In some embodiments, high- speed circuitry is booted after completion of a location fix to update location data associated with content.
The closest prior art of record fail to teach the limitation of “in response to initiation of a location operation, booting  the higher-speed circuit via a lower-power circuit, and automatically communicating the location support data to a location circuit, the location circuit being separate from the higher-speed circuit and the lower-power 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 17, and 19 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Saha et al. Pub. No. US 20130244686 A1 teaches Techniques and tools for reducing power consumption of computing devices (e.g., mobile devices such as mobile phones and tablet computers) that perform position tracking operations are described. In described examples, a low-power processor calculates (e.g., in real time) position information (e.g., GPS position fixes) based on information received from a positioning system (e.g., GPS) and stores the position information for later use in a buffer associated with the low-power processor (e.g., in storage on the low-power processor). Described examples allow position information to be calculated in real time and stored while the device is in a low-power state, and can be used with location-based applications that do not require position information to be delivered to the application in real time.
Kim et al. Pub. No. US 20140244770 A1 teaches an interworking procedure between a social media service (e.g., a social network service) and a machine to 
Casanova et al. Pub. No. US 20110037767 A1 teaches that to allow a video clip to be rendered within an e-mail, the video stream is converted into an animated image object (e.g. a GIF (Graphics Interchange Format) object) and stored on a server system. An HTML image element/tag (<img . . . >) is created that references the animated image object at the server, for embedding in a conventional HTML-encoded e-mail message. When the receiving e-mail application processes the HTML encoding, the processing of the HTML image element causes the referenced animated image object to be downloaded and displayed, thereby automatically presenting a recreation of the video stream. To facilitate efficient transmission to the receiving device, the size of the animated image object is preferably optimized before transmission, the optimization including general optimization techniques, as well as optimizations based on the particular characteristics associated with the receiving device and/or the communications link to the receiving device.
Arnouse Pub. No. US 20090200367 A1 teaches a computing system comprising a pocket personal computer and a reader are disclosed. The pocket PC is pocket-sized and comprises flash memory, and optionally a processor and a GPS chip. The reader includes a monitor, a keyboard with docking port, an optional processor, and at least one input/output USB connector. A user cannot interact with the pocket PC without the reader. The reader is a non-functioning "shell" without the pocket PC, however, when they are connected the system becomes a fully functional personal computer. To log on, a user provides security information, for example, a password or biometrics, such as 
Asrani et al. Pub. No. US 20150102960 A1 teaches systems and methods for location assistance using devices (104) in a personal area network (PAN). In one scenario, a user may use two separate location-enabled devices, such as a wearable personal device (102) and a cellular telephone device (104). In cases, one of those devices may have reached a higher or farther-developed state in terms of generating or storing location information (108) for the user's current position, as compared to the opposite device. This can take place, for instance, when the first (e.g. wearable) device (102) is first turned on. The two devices use platforms and techniques to exchange location information and carry out GPS or other operations to furnish the device that is lagging in position processing progress with assistance which will speed up or otherwise enhance the position fix for that device.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically in response to initiation of a location operation, booting  the higher-speed circuit via a lower-power circuit, and automatically communicating the location support data to a location circuit, the location circuit being separate from the higher-speed circuit and the lower-power circuit; and determining, by 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. Pub. No. US 20140244770 A1 - INTERWORKING OF SOCIAL MEDIA SERVICE AND MACHINE TO MACHINE SERVICE
Saha et al. Pub. No. US 20130244686 A1 - EFFICIENT POWER USAGE IN POSITION TRACKING OPERATIONS
Casanova et al. Pub. No. US 20110037767 A1 - VIDEO IN E-MAIL
Arnouse Pub. No. US 20090200367 A1 - PORTABLE COMPUTING SYSTEM AND PORTABLE COMPUTER FOR USE WITH SAME
	Asrani et al. Pub. No. US 20150102960 A1 - Systems and Methods for Location Assistance with Personal Area Network Devices
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAR N. SIVJI
Primary Examiner
Art Unit 2647


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647